 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNappe-Babcock Company and Amalgamated Clothingand Textile Workers Union, AFL-CIO, CLC. Case5-CA- 10662September 19, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a charge filed on March 26, 1979, by Amal-gamated Clothing and Textile Workers Union, AFL-CIO, CLC, herein called the Union, and duly servedon Nappe-Babcock Company, herein called Respon-dent, the General Counsel of the National Labor Re-lations Board, by the Acting Regional Director forRegion 5, issued a complaint and notice of hearing onApril 27, 1979, against Respondent alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (I) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hear-ing before an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on February 7, 1979,following a Board election in Case 5-RC-10577 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about February 23, 1979, and at all times there-after Respondent has refused and continues to date torefuse to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnMay 5, 1979, Respondent filed its answer to the com-plaint admitting in part and denying in part the alle-gations in the complaint.The Union and counsel for the General Counseleach filed directly with the Board a Motion for Sum-mary Judgment. The Union's motion was filed onJune 28, 1979, and the General Counsel's motion wasfiled on July 13, 1979. Subsequently, on July 20, 1979,the Board issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary JudgmentI Official notice is taken of the record in the representation proceeding,Case 5-RC 10577, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8. as amended. SeeLTV Electrosysemsr, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Inlertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follett Corp., 164 NLRB 378 (1967) enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.should not be granted. Respondent thereafter filed aresponse to the Notice to Show Cause, and the Gen-eral Counsel filed a response thereto. Respondentthen filed a reply to the General Counsel's response.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint Respondent deniesthat it refused a request to bargain, and in itsamended answer Respondent contends that theUnion never requested bargaining.' In response to theNotice To Show Cause Respondent also argues thatthe Union does not represent a majority of employ-ees, and that it was improperly certified becausethreats of violence created an atmosphere of fear andtension on the day of the election. Counsel for theGeneral Counsel contends that the Union did requestbargaining, that Respondent refused the request, andthat Respondent seeks to relitigate issues previouslyconsidered in the underlying representation proceed-ing.Our review of the record herein, including the rec-ord in Case 5-RC-10577, discloses that pursuant to aStipulation for Certification Upon Consent Election,an election was conducted among the employees inthe stipulated unit on October 27, 1978. The tally ofballots showed that 161 votes were cast for, and 103against, the Union, with I nondeterminative chal-lenged ballot. On November 6, 1978, Respondentfiled timely objections to conduct affecting the resultsof the election, which alleged in substance that theUnion paid certain employees to assist the Union inthe election campaign, and that threats of violencecreated a tense and fearful atmosphere on electionday. After an investigation, the Regional Director forRegion 5 issued his Report on Objections in which herecommended that the objections be overruled. Re-spondent subsequently filed exceptions to the report,and on February 7, 1979, the Board issued a Decisionand Certification of Representative which adoptedthe Regional Director's report and recommenda-tions.3In his Motion for Summary Judgment, counsel forthe General Counsel contends that, by letters datedFebruary 13 and 28 and March 30, 1979, the Union2 In its original answer, Respondent admitted that such a bargaining re-quest had been made.' With respect to the objection concerning alleged union payments to em-ployees, the Board relied solely on the finding that there was no evidencethat such payments were received by employees.245 NLRB No. 520 NAPPE-BABCOCK COMPANYrequested, and continues to request, that Respondentprovide certain information necessary for collectivebargaining, and that Respondent proceed to negotiatea collective-bargaining agreement. It is also allegedthat by letter dated February 23, 1979, Respondentrefused the bargaining request. Respondent arguesthat the Union's letters do not constitute a request tobargain, and that its February 23 letter is not a re-fusal. The Board finds, however, that a bargainingrequest was made by the Union and refused by Re-spondent, and that Respondent raises no genuine is-sue concerning these matters.4With respect to the other issues raised by Respon-dent, it is well settled that in the absence of newlydiscovered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding alleg-ing a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have been liti-gated in a prior representation proceeding.sExcept for the allegation that it neither receivednor refused a bargaining request, all issues raised byRespondent in this proceeding were or could havebeen litigated in the prior representation proceeding,and Respondent does not offer to adduce at a hearingany newly discovered or previously unavailable evi-dence, nor does it allege that any special circum-stances exist herein which would require the Board toreexamine the decision made in the representationproceeding. We therefore find that Respondent hasnot raised any issue which is properly litigable in thisunfair labor practice proceeding. Accordingly, wegrant the Motion for Summary Judgment.6On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent, a Dela-ware corporation with facilities located in Richmond,Virginia, has been engaged in the manufacture ofhome furnishings. During the past 12 months, a rep-resentative period, Respondent, in the course and'The Union's February 13 letter sought information on, inter alia, thenames and wages of employees, Resapondent's pension or profit-sharing plan,its insurance program, and vacations and holidays. The letter stated that theinformation was needed so that the parties could "proceed to negotiate aLabor Agreement between the Company and the Union." The request forthe information was reiterated in the Union's letters of February 28 andMarch 30. Respondent's letter of February 23 indicated that the informationwould be forwarded "as soon as all litigation has been cleared."tSee Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).6'Asunming, argueno., that the Union had standing to file its summaryjudgment motion, we find it unnecessary to rule thereon in view of ourdisposition of the General Counsel's motion.conduct of its business operations, has sold andshipped in interstate commerce products valued in ex-cess of $50,000 to points located directly outside theCommonwealth of Virginia.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees em-ployed by Respondent at its two Richmond. Vir-ginia, locations, but excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act.2. The certificationOn October 27, 1978, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 5, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on February 7, 1979, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about February 13, 1979, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about February 23. 1979, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with the21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceFebruary 13, 1979, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.7In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/bla Lamar Hotel,140 NLRB 266, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-The Union's motion urges that certain extraordinary remedies be im-posed. We deny the request that Respondent be ordered to pay the Union'scosts and expenses, including attorney's fees. The Board has granted suchrelief where it has found that the asserted defenses were so insubstantial as tobe considered patently frivolous. See Tiidee Products, Inc., 194 NLRB 1234(1972). In the instant case, we do not find that Respondent's defenses aremeritless on their face, and hence they cannot be considered to constitutefrivolous litigation.We also deny the Union's request for the institution of an immediate 7-percent wage increase and the establishment of an "interim grievance proce-dure." It is well settled that the Board is "without power to compel a com-pany or a union to agree to any substantive contractual provision of a collec-tive-bargaining agreement." H. K. Porter Co., Inc., Disston Division-DanvilleWorks v. N.LR.B. 397 U.S. 99, 102 (1970).struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (lOth Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Nappe-Babcock Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Amalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employees em-ployed by Respondent at its two Richmond, Virginia,locations, but excluding all office clerical employees,professional employees, guards and supervisors as de-fined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since February 7, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about February 23, 1979, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Nappe-Babcock Company, Richmond, Virginia, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Amalgamated Clothing22 NAPPE-BABCOCK COMPANYand Textile Workers Union, AFL-CIO, CLC. as theexclusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employees em-ployed by Respondent at its two Richmond, Vir-ginia, locations, but excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Richmond, Virginia, facilities copiesof the attached notice marked "Appendix."8Copiesof said notice, on forms provided by the RegionalDirector for Region 5, after being duly signed by Re-spondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidI In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."notices are not altered. defaced, or covered by anyother material.(c) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay. wages, hours, and otherterms and conditions of employment with Amal-gamated Clothing and Textile Workers Union,AFL-CIO, CLC, as the exclusive representativeof the employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employeesemployed by us at our two Richmond, Vir-ginia, locations, but excluding all office clericalemployees, professional employees, guardsand supervisors as defined in the Act.NAPPE-BABCOCK COMPANY23